Citation Nr: 1425253	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-07 309	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to April 2001.  The Veteran is the recipient of the Purple Heart Medal.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon that granted service connection and assigned an initial 30 percent disability rating for PTSD.  In April 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In October 2011, the Board issued a decision that granted a higher initial 70 percent rating for PTSD. 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2010 hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wanted to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  

An August 2013 RO rating decision granted an increased initial rating of 70 percent for PTSD.  A May 7, 2014, Board decision, vacated the October 2011 Board decision.


FINDINGS OF FACT

On May 9, 2014, prior to the promulgation of a final decision in the appeal, the RO received the representative's request to withdraw the earlier November 2013 request for a new decision in the appeal of entitlement to an increased initial rating for PTSD.  


CONCLUSION OF LAW

The appeal of entitlement to an initial rating in excess of 30 percent is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204(b) (2013). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the claimant or authorized representative.  38 C.F.R. § 20.204(a) (2013).  The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §20.202 (2013).

On May 9, 2014, the RO in Portland, Oregon, received a VA form 21-4138 in which the Veteran, through his representative, requested a withdrawal of his November 2013 request for a new decision and hearing.  38 C.F.R. § 20.704 (2013).

That request was received after the Board promulgated a May 7, 2014, decision to vacate the prior October 2011 Board decision.  Thus, that May 9, 2014, statement conveys the Veteran's desire to withdraw the appeal concerning entitlement to an initial rating for PTSD.  The Board notes that because the October 7, 2011, Board decision that has been vacated and thus, no longer exists as a Board decision.  An August 2013 RO rating decision assigned the increased rating of 70 percent for PTSD.  Therefore, the issue on appeal is that of entitlement to an initial rating in excess of 70 percent for PTSD.  The Veteran, through the representative, has indicated a desire to withdraw the appeal of that issue.

As a result of the Veteran's withdraw of the appeal for an initial rating in excess of 70 percent for PTSD, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


